 In the Matter of BENJAMIN FAINBLATT and MARJORIE FAINBLATT, IN-DIVIDUALS,DOING BUSINESS UNDER THE FIRM NAMESAND STYLES OF SOM-ERVILLE MANUFACTURING COMPANY and SOMERSET MANUFACTURINGCOMPANYandINTERNATIONAL LADIES' GARMENT WORKERS' UNION,LOCAL No. 149Case No. C-53Parties:question as to parties to be joined as respondents;changes in nomi-nal ownership of plant ; real as well as nominal owner made party to action-Interference,Restraint or Coercion:reports on union members and activities-Representatives:designation of representatives need not be by election-Col-lective Bargaining:lapse of time since original order ; lack of evidence as topresent situation;withdrawal of order to bargain collectively.Mr. David A.Moscovitz,for the Board.Mr. Leon Gerofsky, Mr. JosephHalpern,andMr. T. Girard Whar-ton,of Somerville,New Jersey,for the respondents.Mr. AbrahamL. Kaminstein,of counsel to the Board.SUPPLEMENTALDECISIONANDORDERDecember 17, 1937On June 3, 1936, after a hearing, the National Labor RelationsBoard, herein called the Board, issued a Decision in this case 1 inwhich it found that Benjamin Fainblatt and Marjorie Fainblatt,2 in-dividuals doing business under the firm names and styles of Somer-villeManufacturing Company s and Somerset Manufacturing Com-pany, both of Somerville, New Jersey, herein called the respondents,had engaged in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5), and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449.The unfair laborpractices so found consisted in discrimination against eight of therespondents' employees in regard to hire and tenure of employment,thereby discouraging membership in International Ladies' Garment11 N. L R B 864.2 The name of the respondents has been variously spelled as Feinblatt,Fainblott, andFainblatt.Marjorie has sometimes been referred to as Margaret,or Margorie.8 The name.Somerville Manufacturing Company, was discontinued on February 15, 1935.596 DECISIONS AND ORDERS597Workers' Union, Local No. 149, herein called Local No. 149, and inthe refusal to bargain' collectively with Local No. 149.The Boardordered the respondents to cease and desist from such actions; to rein-state to their former positions, with back pay, the employees foundto have been discriminated against; to offer employment to all em-ployees of the tailoring department who had gone out on strike as aresult of the unfair labor practices, where the positions held by suchemployees on September 18, 1935, the date of the strike, were held bypersons subsequently employed; to place other striking employees ona preferential seniority list, to be offered employment when their laborwas needed; and, upon request, to bargain collectively with LocalNo. 149.Pursuant to Section 10 (e) of the Act, the Board, on June 17, 1937,petitioned the United States Circuit Court of Appeals for the ThirdCircuit, herein called the Court, for the enforcement of this order.On October 4, 1937, the respondents filed a petition with the Courtalleging in substance that they had failed to call witnesses and intro-duce any evidence at the former hearing because they believed thatthe National Labor Relations Act was unconstitutional, or if con-stitutional, not applicable to the respondents; that the sole employerof the persons named in the complaint was Marjorie Fainblatt, sothat the respondent Benjamin Fainblatt was not a proper or neces-sary party; that on January 2, 1937, Marjorie Fainblatt sold andconveyed the Somerset Manufacturing Company to Benjamin Fain-blatt; that the number of employees had increased from 58 at thetime of the Board's hearing, to 200; that no election had ever beenheld at the plant for the purpose of having the employees select theirrepresentatives; that attempts to settle differences between therespondents and Local No. 149 had proven futile; and that since thedate of the strike a number of the employees had returned to work.The petition asked leave to adduce additional evidence in support ofthe allegations set forth therein.On October 15, 1937, the Courtordered that the respondents have leave to adduce additional evi-deuce; and that such additional evidence be taken before the Board,itsmember, agent or agency, together with any findings thereon, andbe made a part of the transcript of the record in this cause.Pursuant to notice, duly served upon the parties, a hearing was heldinNew York City on October 22, 1937, before Robert M. Gates, theTrial Examiner duly designated by the Board. Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues' was afforded to the parties.Atthe outset of the hearing, the Board's attorney objected to the reopen-ing of the proceeding, and to the granting of the petition for leaveto adduce additional evidence.The Board called no witnesses at thishearing, and merely cross-examined witnesses for the respondents. 598NATIONAL LABOR RELATIONS BOARDThe rulings of the Trial Examiner on motions and on objections tothe introduction of evidence are hereby affirmed.The objection ofthe respondents to questioning on the subject of the details of the,transfer of Somerset Manufacturing Company in January, 1937, ishereby denied. In view of the order to be made, we do not need toconsider other objections upon which no rulings were made.Upon the entire record in the case the Board makes the followingsupplementary :FINDINGS OF FACTAt the conclusion of the second hearing, the respondents moved todismiss the complaint on three specific grounds : namely, that therewas no testimony that Harry A. Posner represented the employees, orthat an election was ever held in which he had been selected; thatthe respondents were not engaged in interstate commerce; and thatthe charges ought to be dismissed against Benjamin Fainblatt be-cause, at the time the unfair labor practices are alleged to haveoccurred, he was nothing more than an employee of Somerset Manu-facturing Company, herein called Somerset.. The question of inter-state commerce has been discussed in the first opinion, and the testi-mony at the second hearing adds little to that already in the record.We shall review the other objections and then consider the additionalevidence bearing upon the discriminatory discharges and other actsof interference with self-organization.In the petition for leave to adduce additional evidence, the re-spondents insisted that Benjamin Fainblatt was not a proper ornecessary party.The testimony of Benjamin Fainblatt at the firsthearing in regard to the ownership of Somerset was as follows:Q. In what capacity are you associated with these two com-panies?A. I am the owner.Q. Complete owner?A. Complete owner.Q. Are you in charge of operations?A. I am in charge of my own factoryQ.Who is Marjorie Fainblatt?A. My daughter.Q. Does she have any ownership interest ?A. No.Q. She is employed by you?A.Well, she is and she is not.Q. In what way is she not?A. Just merely she is helping me as a daughter a father. DECISIONS AND ORDERS599Q. Then is notA. Not as an employee.Q.Marjorie Fainblatt is registered here in Somerville undera trade name also?A. She has registered under the name of Somerset Manufac-turing Company.Q. She is registered here under that name?A. Yes.Q. And operates with the Lee Sportswear Company as apartner; is that it?A. She is a partner in that firm there.Q. So that although she is a partner of Lee Sportswear, sheis here in your plant working with you?A. No, sir; she is not in my plant, she only comes in.Q. But she is a registered owner with your company?A. She is a registered owner but I am working myself there.Q. You registered-you testified before that you were thecomplete owner.A. Yes.Q. How is she registered here as a part owner?A. In place, not to conflict with the what you call them-the code authorities-so as not to have any trouble-so we wentto work and I made Somerset and I gave her the permissiontoQ. Then her registration in fact means nothing?A. No; positively nothing.At the second hearing, Marjorie Fainblatt testified:Q.Were you the sole owner of that business?Known asthe Somerset Manufacturing Company?A. I was.*******Q. Did Benjamin Fainblatt have any association with theSomerset Manufacturing Company?A. Only as my manager.Q. He was not the owner of the Somerset?A. He was not.*******Q. Are you the owner of the Somerset Manufacturing Com-pany today?A. No, I am not.Q. Have you disposed of your interest in the Somerset?A. I have.Q. And when did that take place?67573-38-vol. iv-39 600NATIONALLABOR RELATIONS BOARDA. At the beginning of the year.Q. Do you remember the month?A. January.Q.Who became the owner?A. Benjamin Fainblatt.Marjorie testified further that she had sold Somerset to her fatheron January 1, 1937, in return for his assumption of the liabilitiesof that company.These liabilities included a chattel mortgage onthe machinery.This mortgage is held by Lee Sportswear Company,a partnership composed of Fainblatt's children, Marjorie, Lee andIrving.She also testified that as yet her father had made no pay-ments on any of the liabilities, and that she still had a power ofattorney, "just in case anything happens to Benjamin".Upon all the testimony, we find that Benjamin Fainblatt has been,and is now, the real owner of Somerset, and that Marjorie was merelya nominal registered owner.Because of the alleged change innominal ownership, the Board will amend its order by making itapplicable to Benjamin Fainblatt and Marjorie Fainblatt, individ-uals doing business under the firm name and style of Somerset'Manufacturing Company, and to their successors and assigns.The respondents consistently advanced the claim that Local No.149 had never been designated by the employees, inasmuch as noelection to select a bargaining representative had ever been held bythe employees.Under Section 9 (a) of the Act, employees need nothold an election to determine their representatives for purposes ofcollective bargaining.The only requirement is that such representa-tives be designated or selected by a majority of the employees in anappropriate unit.On the basis of the evidence submitted at the firsthearing, the Board found that Local No. 149 had been so designated.No evidence submitted at the second hearing can be said to contradictthis.Nor was any evidence introduced to contravert the Board'sprevious finding that the respondents on and after September 6,1935, refused to bargain collectively with Local No. 149 as suchrepresentative of its employees.The Board therefore reiterates what it said in regard to the viola-tion of Section 8 (5) of the Act. That violation is not affected by anysubsequent change in the situation.However, testimony that thenumber of permanent employees in the plant has risen from 59 toapproximately 200 is uncontradicted.Two years have now elapsedsince the respondents' first refusal to bargain collectively, which pre-cipitated the strike.The Board has no evidence before it as to thepresent membership in Local No. 149 among the greatly increasedforce now employed. In view of these circumstances, the Boardwill amend its order by striking out that part which requires the DECISIONS AND ORDERS601respondents to bargain collectively with Local No. 149.This doesnot mean, of course, that-the respondents are relieved of their obliga-tions under Section 8 (5) of the Act, or that if the Union now orsubsequently is designated by a majority of the employees in anappropriate unit, the respondents may refuse to bargain collectivelywith it.With respect to the discriminatory discharges and the various actsof interference found by the Board in its first decision, neither thepetition for leave to adduce evidence, nor the motion to dismiss, chal-lenges the findings of the Board as to these matters. In fact theevidence brought forward by the respondents at the second hearingfully corroborates the conclusions previously reached by the Board.Thus the new testimony discloses that the discharges did not takeplace because of poor work; that work was not slack at that time;that new workers have replaced the old employees and that the re-spondents have made no attempt to recall the discharged employees.The other measures taken by the respondents to thwart the organi-zation of their employees, and the methods of coercion they employed,are now revealed by the respondents' own witnesses. In general thesewitnesses took the position that they knew little or nothing about theactivities of Local No. 149.Thus on direct examination, Ruth Evans,forelady, denied that she had ever spoken to Benjamin Fainblatt,Orshan Ruby, supervisor of production, or anyone else, about LocalNo. 149, or that she had ever attended a meeting at which it wasdiscussed.On cross-examination she was confronted with the testi-mony of Ruby, that he had spoken to her several times about LocalNo. 149, and that she had told him from time to time that the shopwas being organized.Mrs. Evans then said that she did not recallwhether Ruby had ever spoken to her.That the respondents must have known the names of those activein Local No. 149, before the strike, is clear from other evidence.Thetestimony of Ruby, which follows, is especially instructive in viewof the purported lack of knowledge of the activities of Local No.149:Q.Who Is this one girl that would tell you about the Union?A. I think her name was Vermilyea.Q. Vermilyea what?A. I don't know her second name.Q. Is she still working for you?A. No, she is not.Q. Did she keep you advised of all the things that theUnion boys and the Union girls were doing?A. That is right.Q.Would she tell you what would go on at the meetings? 602NATIONAL LABOR RELATIONS BOARDA. She would from time to time. I don't know whethershe did tell me the truth or not, but she used to come andtellme.Q. Did she tell you that all during the period of time upuntil the strike took place?A.Well,I would not say. For about a week or so.Q. Did you learn from her that Fay Katz was active inthe Union?A. I have not learned from her anything of the kind.Q. Now, you don't want to contradict yourself,do you?A. I do not.Q. Now, you told me that she told you all the things aboutthe Union.A. That does not mean to say I have learned anything fromher.I have heard from her,that is about all.Q. Heard what,about Fay Katz?-A. About Fay Katz, what is the difference Fay Katz or anyof the other girls.Q. No difference.A. She used to come and tell me, this one and the other.Q. She would tell you about particular individuals?A. She would.Q. You don't deny she told you about Fay Katz?A. I do not.Q. You don't deny she told you about these other girlsMr. Gerofsky asked you?A. She did.Q. She did?A. Yes.Thus the testimony brought forward by the respondents at thesecond hearing, far from establishing a defense,merely serves tofurther implicate the agents and supervisory officials of the respond-ents.The respondents have shown no sign of complying with theprovisions of the Act, but, on the contrary,have more clearlyevidenced their desire to evade their responsibilities under the Act.On this state of the record, we see no reason for modifying the orderof the Board, dated June 3, 1936,with the exception of those changesnoted above,and we hereby reaffirm that order.ORDEROn the basis of the foregoing findings and supplementary findings offact and conclusions of law and pursuant to Section 10 (c) and (e),the National Labor Relations Board hereby orders that the respond-ents, Benjamin Fainblatt and Marjorie Fainblatt, individuals doing DECISIONS AND ORDERS603business under the firm name and style of Somerset ManufacturingCompany, their successors and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing theiremployees in the exercise of their right to join and assist LocalNo. 149 of the International Ladies' Garment Workers' Union orany other labor organization;(b)Discouragingmembership in Local No. 149 of the Inter-national Ladies' GarmentWorkers' Union or in any other labororganization of their employees by discharging, refusing to rein-state, or otherwise discriminating in regard to tenure or terms ofemployment against employees who have joined or assisted LocalNo. 149 or any other labor organization of their employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Elizabeth Schoka, Lorraine Heitz, Ethel Rice, Ange-linaMatteis,Mary Gecik, Fay Katz, Anna Santoro and TheresaYemma immediate and full reinstatement to their former positionswithout prejudice to any rights and privileges previously enjoyed;(b)Offer employment to all employees of the tailoring departmentwho went on strike on September 18, 1935, or within one week there-after where positions held by such employees on September 18, 1935,are now held by persons who were not employees of the respondentson September 18, 1935, but were employed subsequently thereto, andplace all other employees who struck on September 18, 1935, or withinthe following week on a preferential list to be offered employmentaccording to their seniority in respondents' employment, as and whentheir labor is needed;(c)Make whole said Elizabeth Schoka, Lorraine Heitz, Ethel Rice,Angelina Matteis, Mary Gecik, Fay Katz, Anna Santoro and TheresaYemma for any loss of pay they have suffered by reason of their dis-charge by payment to each of them, respectively, of a sum of moneyequal to that which she would normally have earned as wages duringthe period from the date of her discharge to the date of such offer ofreinstatement, less earnings from other employment during suchperiod ;(d)Post notices in conspicuous places in the plant stating (1) thatthe respondents will cease and desist in the manner aforesaid, and (2)that such notices will remain posted for a period of thirty (30)consecutive days.